PER CURIAM.
Claimant Rita Carlson appeals from the Industrial Commission’s order denying her request for unemployment compensation. The commission found that claimant had voluntarily left her employment and was ineligible, by virtue of I.C. § 72-1366(c), to collect unemployment benefits. We affirm.
Claimant voluntarily left her clerical job with the employer herein, Center of Resources for Independent People, in order to move to California to live with her spouse. She applied for unemployment compensation, and her request for benefits was denied by the Department of Employment and in turn by the appeals examiner. The Industrial Commission reviewed the record and found the examiner’s decision to be supported by substantial, competent evidence, and the commission therefore affirmed the denial of benefits.
*1054On appeal, claimant asserts that her decision to terminate her employment was one of necessity and not one of convenience. She states that, during the 14 months she worked for respondent, her husband was unable to find work; that her husband left Idaho to take a job in California; that the fact- of her and her two sons being here while her husband lived in California had a divisive and stressful effect on their family life; and that their financial situation was such that it was essential that both spouses work. She says that her husband made more money than she, and that therefore it was reasonable for her to quit her job and move to California, where she has actively sought work.
I.C. § 72-1366(e) states that a claimant is eligible for unemployment benefits, provided that:
“Claimant’s unemployment is not due to having voluntarily left work to marry, or to perform the customary duties of maintaining a household, or to leave the locale to live with a spouse. The provisions of this subsection shall not apply after a change in conditions whereby claimant has become the main support of self or immediate family.”
The Industrial Commission determined that claimant had left her Pocatello location in order to be with her spouse and that therefore, under the above-quoted provision, she did not qualify for unemployment compensation. We agree. See Pyeatt v. Idaho State University, 98 Idaho 424, 565 P.2d 1381 (1977). We also agree with the commission’s holding that claimant is not the main support of herself or of her immediate family, and we note that claimant is now without work, whereas her husband is earning more than the amount of claimant’s previous salary.
Claimant’s assertion that she is being discriminated against on the basis of her marital status was disposed of in Pyeatt, supra, wherein it was held that I.C. § 72-1366(e) does not constitute a violation of claimant’s right to equal protection under the state and federal law. We there noted that, “while the statute in question may in former times have discriminated as between the male and female, the statute in effect at the time in question here does not discriminate since it is worded in terms of ‘spouse.’ ” Pyeatt, supra, 98 Idaho at 426, 565 P.2d at 1383.
The decision of the Industrial Commission is affirmed. No costs or attorney’s fees on appeal.